       Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


_____________________________________
                                       )
MASSACHUSETTS FAIR HOUSING             )
CENTER and HOUSING WORKS INC.,         )
                                       )
Plaintiffs,                            )
                                       )                  Case No. 3:20-cv-11765-MGM
        v.                             )
                                       )
UNITED STATES DEPARTMENT OF            )
HOUSING AND URBAN                      )
DEVELOPMENT and BEN CARSON,            )
Secretary of the Department of Housing )
and Urban Development,                 )
                                       )
Defendants.                            )
____________________________________ )

                        DECLARATION OF MERIS BERGQUIST

I, Meris Bergquist, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:
                                        Introduction
   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by the Massachusetts Fair Housing Center, Inc. (“MFHC”).

   2. I am the Executive Director of MFHC, a nonprofit civil rights advocacy organization
      located in Holyoke, Massachusetts.

   3 I am making this declaration in support of MFHC’s civil rights complaint and motion for
     a stay pursuant to 5 U.S.C. § 705 against the United States Department of Housing and
     Urban Development (HUD) regarding the enforcement of Implementation of the Fair
     Housing Act’s Disparate Impact Standard, 85 Fed. Reg. 60288 (September 24, 2020) (the
     “2020 Rule”), which if implemented, will irreparably harm MFHC.

                                   Organizational Background

   4. Established over thirty years ago, MFHC is the oldest private organization devoted solely
      to fair housing advocacy in Massachusetts. We currently serve the residents of Western
      and Central Massachusetts.
    Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 2 of 8




5. MFHC takes a multi-faceted approach to achieving its fair housing mission. This includes
   conducting extensive public education and outreach, vigorously enforcing the fair
   housing laws, providing housing counseling and support for recipients of housing
   assistance, and actively engaging in public policy advocacy and impact litigation.

6. The goal of MFHC’s public education and outreach program is to educate the public
   about their fair housing rights; help them recognize if their rights have been violated; and
   encourage them to report discrimination to MFHC. Every year, MFHC presents
   approximately 30 trainings to over 600 individuals in Western and Central
   Massachusetts.

7. MFHC also maintains an active legal program, with a fair housing testing component.
   MFHC’s fair housing testers investigate individual complaints of housing discrimination,
   as well as conduct audit tests to determine the prevalence of illegal housing
   discrimination, when there is no complainant.

8. MFHC receives over 300 complaints of housing discrimination a year. When MFHC
   finds evidence of discrimination, we provide legal representation to the victim to obtain
   compensatory and injunctive relief. The injunctive relief is designed to have a deterrent
   effect.

9. When MFHC finds discrimination through auditing testing, it has legal standing, as an
   “aggrieved party,” under the FHA, 42 USC § 3602(i) and 24 CFR 100.20, to pursue
   complaints of housing discrimination before administrative agencies and in Court.

10. HUD has acknowledged MFHC’s standing to bring complaints of discrimination under
    the FHA as an “aggrieved party” in, most recently, MFHC v. Kamins of Amherst, Inc., et
    al., FHEO No. 01-19-2559-8 (September 11, 2020).

11. MFHC also operates a housing mobility program, SUN, to decrease racial and ethnic
    segregation by increasing housing choices for recipients of housing vouchers, who are
    interested in moving to communities of opportunity.

            The 2020 Rule Will Irreparably Harm MFHC and its Client Communities

12. MFHC seeks to enjoin the 2020 Rule because if implemented, the 2020 Rule would
    immediately and irreparably harm MFHC by precluding our ability to challenge neutral
    policies that perpetuate segregation or disproportionately harm individuals in a protected
    class.

13. The consequences for MFHC and its clients are profound since MFHC serves the
   residents of a metropolitan area with the highest rate of segregation between Latinos and
   Whites in the nation. That same area is in the top 20% nationwide for the highest rate of
   segregation between African Americans and Whites.
         Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 3 of 8




    14. Enacting this arbitrary Rule during a global pandemic is especially pernicious because
       Black and Latino residents of segregated communities are at much greater risk of
       contracting COVID-19 and dying than their white counterparts.1

    15. As recently outlined in an environmental justice brief from the Attorney General of
        Massachusetts, Black and Latino residents of segregated communities live in
        communities marked by high rates of air and water pollution, overcrowded, older
        housing, and a lack of green space and healthy food, which in turn leading to increased
        asthma, diabetes, and obesity rates.2 These underlying health conditions cause worse
        outcomes for those diagnosed with COVID-19.

    16. The impact of segregation on the health of Hampden County residents, who live in
        segregated communities, is dire because Hampden County is the worst county for health
        outcomes in the State, according to a 2017 Report by the Pioneer Valley Planning
        Commission and Partners for a Healthier Community.3

    17. The high rates of segregation in Hampden County also lead to stark health disparities
        between Black/African-American and Latino/Hispanic populations compared to White
        populations. For example:

             a. Hospitalization for stroke and heart disease: 50% higher rates than for Whites;
             b. Hospitalization for diabetes: three times that of Whites (higher in Chicopee)
             c. Hospitalization and ER visits for asthma: for African-Americans it is three times
                the state rate and Latinos are four times the state rate; in Westfield and West
                Springfield, ER visits are three times that of Whites.
             d. ER visits for COPD: among African Americans, rates are three times higher than
                the state.4

    18. According to the CDC, a history of stroke, heart disease, diabetes, asthma and COPD are
        all underlying health conditions that are known to cause worse outcomes for those
        diagnosed with COVID-19.5

    19. Throughout Western Massachusetts, neutral policies perpetuate this entrenched racial and
        ethnic segregation and have a disproportionately negative effect based on race and
        national origin.



1
  See, e.g., Vanessa Williams, Residential segregation plays a role in coronavirus disparities, study finds,
Washington Post (Aug. 17, 2020), available at: https://www.washingtonpost.com/nation/2020/08/17/residential-
segregation-plays-role-covid-19-disparaties-study-finds/ (observing higher rate of people of color is due to “poverty
and living in densely occupied households, living in localities with greater air pollution, lack of health insurance,
and being employed in jobs that increase exposure to the coronavirus”).
2
  Available at: https://www.mass.gov/doc/covid-19s-unequal-effects-in-massachusetts.
3
  Available at: http://www.pvpc.org/sites/default/files/doc-hampden-county-health-improvement-plan-chip2932.pdf
4
  Id.
5
  Available at: https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalization-
underlying-medical-conditions.html
    Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 4 of 8




20. In early 2020, the City of Agawam, which is 93.7% White and 1.7% Black, proposed a
    new ordinance to regulate accessory apartments. The ordinance’s stated purpose was to
    provide older homeowners with a means of obtaining rental income and to add
    moderately priced rental units to the housing stock to meet the needs of smaller
    moderate-income households.

21. However, in its current form, the regulation prevents homeowners from renting an
    accessory unit to anyone other than immediate family members.

22. This new regulation would disproportionately affect the housing rights of African
    Americans and Latinos, and perpetuate segregation in Hampden County, the epicenter of
    intense residential racial and ethnic segregation in Western Massachusetts.

23. A similar rental policy was successfully challenged in post-Hurricane Katrina New
    Orleans, when St. Bernard Parish tried to limit landlords from renting to anyone who was
    not a blood relative. Greater New Orleans Fair Housing Action Center v. St. Bernard
    Parish, 641 F.Supp.2d 563 (E.D. La. 2009).

24. Before the publication of the 2020 Rule, MFHC would have prioritized advocacy to
    challenge the Agawam ordinance as discriminatory, because it perpetuates segregation in
    Western Massachusetts and has a disparate impact on Blacks and Latinos.

25. With the advent of the 2020 Rule, MFHC is precluded from arguing that the “immediate
   family” rental requirement in the Accessory Apartment ordinance will perpetuate
   segregation. This particular “effect,” which could be shown under the 2013 HUD, rule
   was dropped without discussion in the proposed and final 2020 Rule.

26. The 2020 Rule also prevents MFHC from bringing a disparate impact claim against the
    City of Agawam, because it would be difficult, if not impossible, to meet each of the five
    new pleading elements that HUD has arbitrarily inserted in its new Rule.

27. As a matter of logic, plaintiffs will not be able to satisfy the first element, which requires
    a plaintiff to plead sufficient facts to prove a negative—that is, the absence of a valid
    interest or legitimate objective by the City of Agawam. As the 2020 Rule is written, the
    failure to satisfy even one element of the new pleading requirements is fatal to a
    plaintiff’s complaint.

28. Under the 2020 Rule, MFHC and its clients would be forced to, without the benefit of
    discovery, predict and plead sufficient facts to counter any possible rationale the City
    could conjure to justify this policy. It would be virtually impossible for such a challenge
    to succeed—even though the Supreme Court specifically identified this as the kind of
    case that should succeed under the Fair Housing Act. See Tex. Dep’t. of Housing and
    Community Affairs v. Inclusive Communities Project, Inc., 576 U.S. 519, 539-40 (2015)
    (identifying Greater New Orleans Fair Housing Action Center as a suit “resid[ing] at the
    heartland of disparate-impact liability” as such practices “function unfairly to exclude
    minorities from certain neighborhoods without any sufficient justification.”).
            Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 5 of 8




       29. By requiring MFHC and its clients to show a policy is arbitrary, artificial or unnecessary
           prior to requiring a defendant to demonstrate a valid interest, HUD is impermissibly
           focusing on the defendant’s intent, rather than the policy’s impact.

       30. The Agawam ordinance is just the most recent example of an exclusionary zoning policy
           that perpetuates segregation in MFHC’s service area.

       31. There are many other exclusionary zoning policies in Western Massachusetts, according
           to the Pioneer Valley Planning Commission’s 2014 Regional Report:

                    “Zoning is one of our region’s primary impediments to fair housing choice since
                    they can have the secondary effects of limiting housing choices for the middle
                    Class, poor, minorities, families with children and other protected classes,
                    whether intentional or not. Examples of “exclusionary” zoning practices could
                    include large minimum lot size requirements and bans on multifamily housing.
                    Exclusionary zoning practices, which limit mobility, have helped to maintain the
                    dominant spatial pattern of economic and racial segregation found in [the]
                    Pioneer Valley as well as in most metropolitan areas of the United States. It has
                    also been identified as one of the causes of the state’s affordable housing
                    crisis….” (emphases added.)6

       32. This report also identified 19 municipalities in the Pioneer Valley with zoning policies
           that prohibit the development of multi-family housing as a matter of right. These
           pervasive exclusionary zoning policies make it all but impossible to develop multi-family
           (rental) housing in 19 communities in Western Massachusetts.

       33. The direct effect of these policies is to severely limit the availability of rental housing
           opportunities in majority-white communities. Since the percentage of Black and Latino
           households that live in rental housing is greater than the percentage of White households,
           these policies help to maintain the segregated status quo and limit the ability of Blacks
           and Latinos to move to majority-white communities.

       34. In addition, MFHC is deeply concerned about the commonplace policy of housing
           authorities in majority-white cities in Western Massachusetts, including Northampton, to
           give a preference for admission to public housing only to those applicants to already
           reside in their municipality.

       35. These kinds of exclusionary policies make it extremely difficult for residents of
           segregated communities to move into more integrated communities. Unless the new Rule
           is enjoined, advocates like MFHC will not be able to challenge policies that cause
           irreparable harm to the life and health of Black and Latino families.

                        Limiting the Housing Opportunities of Section 8 Voucher Holders.

6
    Available at: http://www.pvpc.org/sites/default/files/PV%20Housing%20Plan.pdf
    Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 6 of 8




36. If the 2020 Rule comes into effect, it will also limit the ability of MFHC’s housing
    mobility program, SUN, to counsel, support and enforce the fair housing rights of Section
    8 recipients, who reside in segregated communities.

37. Housing vouchers, in theory, expand housing choice. However, because of neutral
    policies that have a disproportionately negative effect on voucher holders, these families
    and individuals are unable to move to more integrated communities, with greater
    vocational and educational opportunities.

38. One neutral policy in particular creates an almost insurmountable barrier for Section 8
    recipients to access housing in opportunity communities. This policy requires that
    applicants provide the first and last month’s rent to be paid before moving in, and that an
    applicant’s income is more than three times the rent.

39. Based on my familiarity with the rental housing market in Central and Western
    Massachusetts, I can affirm that these neutral policies are rampant in Western
    Massachusetts. For example, a local realty agency, Rent Noho, which has a large share of
    the rental market in Hampshire County, enforces the eligibility requirement that an
    applicant’s income must be more than three times the rent.

40. This neutral income requirement categorically excludes recipients of Section 8 (or other)
    housing vouchers, because eligibility for Section 8 is limited to individuals with low-
    incomes. However, having a Section voucher always makes the rental housing affordable
    and will always cover the first and last month’s rent.

        The 2020 Rule Will Frustrate MFHC’s Mission and Threaten the Structure of the
                                       Organization

41. In 2018, MFHC initiated a strategic planning process and adopted a new mission
    statement: to end systemic housing discrimination and create inclusive communities.

42. In accord with the strategic plan and to advance our new mission, MFHC has been
    consistently engaged in greater public policy advocacy and impact litigation to eliminate
    systemic housing discrimination throughout our service area.

43. The 2020 Rule strikes at the heart of MFHC’s mission, imposing near-insurmountable
    barriers to the achievement of core institutional goals.

44. HUD will make it near impossible for MFHC to bring a disparate impact claim against
    the above referenced landlords and realtors, and frustrate our ability to achieve the
    integrationist goals of our SUN housing mobility program.

45. In placing significant and unjustified barriers on victims of housing discrimination, HUD
    has gravely injured MFHC’s ability to engage in the kind of housing discrimination
    enforcement performed by grantees under HUD’s Fair Housing Initiatives Program.
          Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 7 of 8




      46. The 2020 Rule will also have a negative effect on our case intake process. If the Rule
          goes into effect, MFHC will have to avoid bringing claims:

             a. to protect individuals who have been discriminated against based on race or
                national origin by landlords who deny housing because of an applicant’s criminal
                history; or

             b. to protect female victims of domestic violence who have been discriminated
                against because of their sex by landlords who try to evict them based on a neutral
                lease term that prohibits disruptive or criminal behavior in the unit.

      47. This disruption to our mission and ability to challenge systemic housing discrimination is
          not speculative. Last week, we discovered that a housing provider in a high opportunity,
          majority-white community may have a policy of refusing to rent to anyone with a
          criminal history. Under previous HUD guidance on criminal history discrimination,7 and
          the previous Disparate Impact Rule, we would have committed time and resources to
          investigate this case as a potential disparate impact claim.

      48. However, with all of the uncertainly and burdens imposed by the new Rule, it would be
          unwise and imprudent for MFHC to expend these resources now. Unfortunately, our
          inability to challenge the racially discriminatory impact of criminal history screening by
          landlords, which HUD previously encouraged because it had a disparate impact based on
          race and national origin,8 will result in far fewer housing opportunities for individuals in
          protected classes.

      49. The 2020 Rule will also interfere with our education and outreach programs. We will
         have to modify our trainings for the public and re-train our staff on the 2020 Rule, which
         is vague and difficult to interpret. This will necessitate the diversion of staff time and
         resources, which are under considerable pressure due to the COVID-19 pandemic.

      50. Given all of the facts enumerated above, it is imperative that this Court enjoin the HUD
         rule. If the Rule takes effect, it will be impossible to dismantle all of the existing
         policies—including exclusionary zoning policies—that unjustifiably perpetuate the
         intense racial and ethnic segregation that continues to cause irreparable harm to the lives
         and health of Black and Latino residents of Western Massachusetts, especially during this
         pandemic.




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.


7
    Available at: https://www.hud.gov/sites/documents/HUD_OGCGUIDAPPFHASTANDCR.PDF
8
    Id.
       Case 3:20-cv-11765-MGM Document 12-1 Filed 10/06/20 Page 8 of 8




DATED this 4th day of October 2020, at Holyoke, Massachusetts.




                                                                           Meris Bergquist
                                                                        Executive Director
                                                         Massachusetts Fair Housing Center
